                Case 4:20-cr-00265-YGR Document 4 Filed 06/16/20 Page 1 of 2
                                                                                       
                                                                                        Jun 16 2020

 1 DAVID L. ANDERSON (CABN 149604)                                                    
   United States Attorney                                                          
 2                                                                                 
   HALLIE HOFFMAN (CABN 210020)                                                           
 3 Chief, Criminal Division

 4 KATHERINE M. LLOYD-LOVETT (CABN 276256)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          katherine.lloyd-lovett@usdoj.gov
 8

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          )   CASE NO. 4:20-MJ-70771-MAG
                                                      )
14           Plaintiff,                               )   UNITED STATES’ MOTION TO UNSEAL
                                                      )                              XXXXXXX
                                                          COMPLAINT AND DOCKET AND [PROPOSED]
15      v.                                            )   ORDER
                                                      )
16 ROBERT ALVIN JUSTUS, JR.,                          )   [UNDER SEAL]
                                                      )
17           Defendants.                              )
                                                      )
18

19
             The United States respectfully moves the Court to unseal United States v. Robert Alvin Justus,
20
     Jr. (Case No. 4:20-MJ-70771-MAG) and the Complaint in that matter. The United States requests that
21
     the Court order the unsealing effective at 9:30 a.m. on June 16, 2020.
22
     DATED: June 15, 2020                                   Respectfully submitted,
23
                                                            DAVID L. ANDERSON
24
                                                            UQLWHG6WDWHV$WWRUQH\
25

26                                                          BV.DWKHULQH0/OR\G/RYHWW
                                                            KATHERINE M. LLOYD-LOVETT
27
                                                            Assistant United States Attorney
28

     MOTION TO UNSEAL AND [PROPOSED] ORDER
     4:20-MJ-70771 MAG
              Case 4:20-cr-00265-YGR Document 4 Filed 06/16/20 Page 2 of 2




 1                                           ORDER
                                           [PROPOSED]

 2         Based on the foregoing request, the Court hereby ORDERS that the docket and Complaint in

 3 United States v. Robert Alvin Justus, Jr. (Case No. 4:20-MJ-70771-MAG) shall be unsealed, effective at

 4 9:30 a.m. on June 16, 2020.

 5         IT IS SO ORDERED.

 6
                 2020
 7 Dated: June ____,                                   ______________________         ____
                                                       HONORABLE KANDIS A. WESTMORE
 8                                                     United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION TO UNSEAL AND [PROPOSED] ORDER
     4:20-MJ-70771 MAG
